          Case 1:19-cr-00133-NONE-SKO Document 28 Filed 10/02/20 Page 1 of 6




 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN W. ENOS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           Case No: 1:19-cr-00133 NONE/SKO

12                                 Plaintiff,            STIPULATION TO CONTINUE OCTOBER 7,
                                                         2020 STATUS CONFERENCE TO DECEMBER
13                                                       16, 2020; ORDER

14                          v.
                                                         Ctrm:    7
15
                                                         Hon. Sheila K. Oberto
16   ROBERT FRENCHIE McGRIFF,

17                                 Defendant.

18
19

20          This case is set for a status conference on October 7, 2020. Dkt. 26. It had originally been set to
21 take place on Monday, October 19, 2020 (Dkt. 22), but for reasons stated in the court’s minute order of

22 September 21, 2020 (Dkt. 26), the court advanced the matter to Wednesday, October 7, 2020.

23          On April 17, 2020, this Court issued General Order 617, which suspended all jury trials in the
24 Eastern District of California scheduled to commence before June 15, 2020, and allowed district judges

25 to continue all criminal matters to a date after June 1. This and previous General Orders were entered to
26 address public health concerns related to COVID-19. On May 13, 2020, this Court issued General

27 Order 618, which superseded General Order 617 and extended the court’s “judicial emergency for an

28                                                       1
           Case 1:19-cr-00133-NONE-SKO Document 28 Filed 10/02/20 Page 2 of 6




 1 additional one-year period and suspending the time limits [in criminal cases] of 18 U.S.C. § 3161(c)

 2 until May 2, 2021.”

 3           Although the General Orders address the district-wide health concern, the Supreme Court has

 4 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 5 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 6 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 7 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 8 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
 9 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

10 or in writing”).

11           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

12 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

13 justice continuances are excludable only if “the judge granted such continuance on the basis of his

14 findings that the ends of justice served by taking such action outweigh the best interest of the public and

15 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

16 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

17 the ends of justice served by the granting of such continuance outweigh the best interests of the public

18 and the defendant in a speedy trial.” Id.
19           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

20 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

21 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

22 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

23 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

24 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

25 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the
26 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

27 similar, albeit much more enduring, barrier to the prompt proceedings mandated by the statutory rules.

28                                                         2
          Case 1:19-cr-00133-NONE-SKO Document 28 Filed 10/02/20 Page 3 of 6




 1          In light of the societal context created by the foregoing, this Court should consider the following

 2 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 3 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

 4 for this matter’s next status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010)

 5 (noting any pretrial continuance must be “specifically limited in time”).

 6                                               STIPULATION

 7          THE PARTIES HEREBY STIPULATE, through their respective attorneys of record, Assistant

 8 United States Attorney Brian W. Enos, counsel for the government, and Gary L. Huss, counsel for
 9 defendant Robert Frenchie McGriff (“defendant”), that this action’s Wednesday, October 7, 2020

10 status conference be continued to Wednesday, December 16, 2020, at 1:00 p.m. The parties

11 likewise ask the court to endorse this stipulation by way of formal order.

12          The parties base this stipulation on good cause. Specifically,

13          1. The government has thus far provided many thousands of pages of written discovery to

14              defense counsel. This discovery includes investigative reports, probation and criminal

15              history records, search warrant documents, voluminous records relating to defendant’s social

16              media accounts, and information about defendant. Defense counsel continues with his

17              analysis of these items.

18          2. Since the parties’ last status conference, wherein the court was advised that defendant would

19              be psychologically examined and that defense counsel would work toward hiring a

20              psychologist to examine him, the defense indeed arranged for this examination to take place.

21              On this end, a report has been prepared, and defense counsel awaits defendant’s permission

22              to produce a copy to the government for its analysis.

23          3. The government intends to prepare a plea offer within the next couple of weeks, hopefully

24              after having reviewed the above report and any other items the defense would like it to

25
26          1
            The parties note that General Order 612 acknowledges that a district judge may make
27 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
28                                                      3
         Case 1:19-cr-00133-NONE-SKO Document 28 Filed 10/02/20 Page 4 of 6




 1           analyze. After this offer has been delivered, it will likely take several weeks for the defense

 2           to analyze certain aspects of the evidence relevant to the plea offer through a review of

 3           electronic and other evidence in this case. Counsel for the government will work to help

 4           promptly facilitate any review of electronic evidence in its possession upon the defense’s

 5           request.

 6        4. Defendant is currently in custody. In light of logistical hurdles created by COVID-19, it may

 7           prove difficult for defense counsel to arrange with the appropriate jail personnel to timely

 8           speak with him in confidence, and these discussions will need to continue after the

 9           aforementioned evidence review is completed. The parties nevertheless will endeavor to

10           meaningfully continue with their efforts at resolving this matter prior to the continued status

11           conference.

12        5. The parties therefore stipulate that the period of time from October 7, 2020, through

13           December 16, 2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and

14           3161(h)(7)(B)(i) and (iv) because it results from a continuance granted by the Court at the

15           parties’ request on the basis of the Court’s finding that the ends of justice served by taking

16           such action outweigh the best interest of the public and the defendant in a speedy trial.

17           Counsel for defendant believes that failure to grant the above-requested continuance would

18           deny him the reasonable time necessary for effective preparation, taking into account the

19           exercise of due diligence.

20        6. Nothing in this stipulation and order shall preclude a finding that other provisions of the

21           Speedy Trial Act dictate that additional time periods are excludable from the period within

22           which a trial must commence.

23

24        IT IS SO STIPULATED.

25 ///
26 ///

27 ///

28                                                     4
          Case 1:19-cr-00133-NONE-SKO Document 28 Filed 10/02/20 Page 5 of 6




 1    Dated: September 29, 2020                  MCGREGOR W. SCOTT
                                                 United States Attorney
 2

 3                                         By: /s/ Brian W. Enos
                                               Brian W. Enos
 4                                             Assistant United States Attorney
 5
                                              (As authorized 9/30/20)
 6
     Dated: September 30, 2020           By: /s/ Gary L. Huss
 7                                           Gary L. Huss, Esq.
                                             Attorney for Defendant
 8                                           Robert Frenchie McGriff
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28                                           5
          Case 1:19-cr-00133-NONE-SKO Document 28 Filed 10/02/20 Page 6 of 6




 1                                                 ORDER

 2            IT IS ORDERED that the status hearing currently set for Wednesday, October 7, 2020, at 1:00

 3 pm is continued until Wednesday, December 16, 2020, at 1pm.

 4            IT IS FURTHER ORDERED THAT the period of time from October 7, 2020 through December

 5 16, 2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv)

 6 because it results from a continuance granted by the Court at defendant’s request on the basis of the

 7 Court’s finding that the ends of justice served by taking such action outweigh the best interest of the

 8 public and the defendant in a speedy trial.
 9

10 IT IS SO ORDERED.

11
     Dated:     October 2, 2020                                  /s/   Sheila K. Oberto             .
12                                                    UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28                                                       6
